DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
“integrating the acceleration expressed in the a global coordinates system” in lines 4-5 should read “integrating the acceleration expressed in a global coordinates system”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner’s interpretations for claims that invoke 112(f) are as follows:
Regarding claim 1, “securing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant fails to sufficiently describe the corresponding structure for this element.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the gait profile of a user” in line 1. This limitation lacks antecedent basis. 
Claim 1 additionally recites the method steps “a first set of external sensors observing…” and “a second set of external sensors observing…”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p)(II)). The instances of this limitation should read “a first set of external sensors configured to observe…” and “a second set of external sensors configured to observe…”.
Claim 2 recites the limitation “the first and second sets of external sensors include a pair of inertial sensors” in lines 1-2. It is unclear whether this limitation means that the pair of inertial sensors are split between the first and second sets of external sensors or if each set of external sensors has its own pair of inertial sensors. For examination purposes, examiner has interpreted the limitation to be either the pair being split between the two sets of external sensors or that the both sets of external sensors have their own pair of inertial sensors.
Claim 1 recites the limitation “securing mechanism” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “securing mechanism”, as claimed, is configured to “secure the first sensing system to the right foot of the user” (claim 1) and “secure the second sensing system to the left foot of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, claim 11, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the disclosure does not provide adequate structure to perform the claimed function of a “securing mechanism” since the specification fails to disclose how the function is achieved. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 2-13 incorporate the subject matter of claim 1 that fails to comply with the written description requirement therein and are therefore rejected under 35 U.S.C. 112(a).

Dependent claim 12 incorporates the subject matter of claim 11 that fails to comply with the written description requirement therein and are therefore rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites the limitation “the step of generating the gait profile of the user further uses the locomotion-related information of the right foot and the left foot”, however, claim 1 recites the limitations “generating locomotion-related information for the right foot” and “generating locomotion-related information for the left foot”, wherein the system “generates a gait profile of the user using the 
Claim 10 recites the limitation “the sub-step of determining the locomotion state of the user further uses the locomotion-related information for the right foot and the left foot of the user”, however, claim 1, which claim 10 indirectly depends from, recites the limitation “calculating a locomotion state of the user by merging the locomotion- related information of the right foot and of the left foot”. As claim 1 states the locomotion state is calculated by merging the locomotion-related information of the right foot and the left foot, claim 10 fails to further limit claim 1 and as such is rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and those dependent therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Claim 1 recites the limitations “a first sensing system associated with a right foot of the user” (line 2), “a first set of external sensors observing a right shank, thigh and trunk spatial orientation” (lines 6-7), “a second sensing system associated with a left foot of the user” (line 8), and “a second set of external sensors observing a left shank, thigh and trunk spatial orientation” (lines 12-13). The broadest reasonable interpretation of “associated with” encompasses “attached to” and an active step of observing requires a human organism for infringement. These limitations could be rewritten to “a first sensing system configured to be associated with a right foot of the user”, “a first set of external sensors configured to observe a right shank, thigh and trunk spatial orientation”, “a second sensing system configured to be associated with a left foot of the user”, “a second set of external sensors configured to observe a left shank, thigh and trunk spatial orientation”, respectively so as to overcome this rejection.
Dependent claims 2-13 incorporate the non-statutory subject matter of claim 1 therein.
Claim 2 recites the limitation “a plurality of sensors providing information indicative of the angular positions of the right and left knee and thigh of the user” (lines 3-4). The broadest reasonable interpretation of an active step of providing information indicative of angular positions of the right and left knee and thigh requires a human organism for infringement. This limitation could be rewritten as “a plurality of sensors configured to provide information indicative of the angular positions of the right and left knee and thigh of the user” so as to overcome this rejection.
Dependent claim 3 incorporates the non-statutory subject matter of claim 2 therein.
Claim 3 recites the limitations “the inertial sensors at the left and right leg-knee or thigh-hip structures and the plurality of sensors providing information indicative of the angular positions of the right and left knee” (lines 1-3) and “an exoskeleton or orthotic devices worn by the user” (line 4). The broadest reasonable interpretation of an active step of providing information indicative of angular positions of the right and left knee and thigh requires a human organism for infringement. These limitations could be rewritten as “the inertial sensors at the left and right leg-knee or thigh-hip structures and the plurality of .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herr (US-20130310979-A1).
Regarding claim 1, Herr teaches a gait profiler system for determining the gait profile of a user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque (Paragraph [0048]). Herr further teaches a first sensing system associated with a right foot of a user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the...ankle joints (Paragraph [0048]); wherein Figure 2 discloses a model made using the sensing system for one limb, including a foot, which could be the right foot). Moreover, Herr teaches a first inertial sensor (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to... inertial measurement units (IMU's) (Paragraph [0048])). Herr also teaches a first securing mechanism configured to secure the first sensing system to the right foot of the user (Intrinsic sensing refers to information 
Regarding claim 2, Herr teaches that the first and second sets of external sensors include a pair of inertial sensors configured to be positioned at respective right and left leg-knee or thigh-hip structures and a plurality of sensors providing information indicative of the angular positions of the right and left knee and thigh of the user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the hip, knee and ankle joints, and inertial measurement units (IMU's) located on limb segments to measure limb orientations and translations (Paragraph [0048]; wherein the mechanical sensors measuring joint angular displacement, etc. at the hip, knee, and angle joints reads on the pair of inertial sensors).

Regarding claim 7, Herr teaches that the step of generating the gait profile of the user further uses the locomotion-related information of the right foot and of the left foot (Paragraph [0054]).
Regarding claims 8 and 9, Herr teaches that the step of merging the locomotion-related information of the right foot and of the left foot of the user is performed using a sensor fusion algorithm (Among other sensory modalities, collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049])) and that the sensor fusion algorithm comprises the sub-steps of: determining a static state of each of the right foot and of the left foot of the user using the locomotion-related information of the right foot and of the left foot, determining a dynamic state of each of the right foot and of the left foot of the user using the locomotion-related information of the right foot and of the left foot, and determining the locomotion state of the user using the static state and the dynamic state of each of the right foot and the left foot of the user (Paragraph [0049]; wherein joint state of the ankle is indicative of the static or dynamic state of the foot, which further corresponds to the user being in a stance or swing state, given the device being configured for both feet (Paragraph [0088], Figure 3)).
Regarding claim 10, Herr teaches that the sub-step of determining the locomotion state of the user further uses the locomotion-related information for the right foot and the left foot of the user (Paragraph [0049]).

Regarding claim 13, Herr teaches that the locomotion state of the user is one of a stance state and a swing state (the invention is an apparatus and method for producing biomimetic positions, torques and impedances at the hip, knee and ankle joints of a powered leg prosthesis, orthosis, or exoskeleton during walking and running gaits (Paragraph [0046])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Herr, as applied to claim 1 above, in view of Kamiar (WO-2012007855-A1).
Regarding claim 4, Herr teaches that the biomechanics information provided by the inertial sensors include acceleration ("Intrinsic sensing" means sensing by a robotic limb of its own state, such as that of a robotic ankle sensing its own... acceleration (Paragraph [0059])) and teaches that the steps of generating locomotion-related information for the right foot and the left foot of the user include collecting velocity information provided by the sensors (Among other sensory modalities, collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049]) but fails to disclose that the steps of generating locomotion-related information for the right foot and the left foot of the user include calculating a velocity by integrating the acceleration expressed in a global coordinates system. However, Kamiar discloses another way to calculate velocity through the integration of acceleration to determine velocity of a foot during a gait cycle (Kamiar, Page 7, Lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Herr so as to include an alternative method for determining velocity through the integration of acceleration provided by the inertial sensors as taught by Kamiar in order to provide a form of comparison or estimation of error with the already collected velocity or as an alternative means for gathering all of the same required information with fewer sensors.
Regarding claim 5, the combination of Herr in view of Kamiar teaches that the steps of generating locomotion-related information for the right foot and the left foot of the user include collecting position information from the inertial sensors (Paragraph [0049]), but fails to explicitly disclose that the position is calculated by integrating the velocity. However, Kamiar discloses another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Herr in view of Kamiar so as to include an alternative method for determining position through the integration of velocity provided by the integration of acceleration as taught by Kamiar in order to provide a form of comparison or estimation of error with the already determined position or as an alternative means for gathering all of the same required information with fewer sensors.
Regarding claim 6, the combination of Herr in view of Kamiar teaches that the step of merging the locomotion-related information of the right foot and left foot of the user includes merging the velocity and the position (Paragraph [0049], [0047]; Paragraph [0088], Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791